McGINLEY, Judge,
dissenting.
I respectfully dissent.
The majority simply concludes that Judge Connelly’s denial of the continuance ordered by Judge Levin on July 19, 1988, under these circumstances constitutes reversible error necessitating the grant of a new trial. The allowance of continuances is largely a matter within discretion of the trial court, and the denial of a continuance does not constitute reversible error unless there is an abuse of discretion. Commonwealth v. Warden, 335 Pa.Super. 315, 484 A.2d 151 (1984). “[W]hen a continuance is sought for the purpose of obtaining the presence of a witness, the continuance properly may be denied where the witness’ testimony would be merely cumulative.” Commonwealth v. Motion, 279 Pa.Super. 350, 355, 421 A.2d 234, 237 (1980).
Judge Connelly concluded that Appellant was not prejudiced at trial for three reasons: one, the witness, Mr. Deiss, was not necessary or essential to the defense because Appellant and another witness, a licensed surveyor who was also involved in the project, were able to testify and Deiss’ testimony would have been cumulative; two, the facts to which Mr. Deiss could testify were of an extremely limited scope; and three, Appellant’s counsel did not attempt to subpoena Mr. Deiss.
Judge Connelly stated in his opinion:
As previously mentioned, the defendant and counsel had knowledge that a hearing on the civil matter was set for July 25, 1988. This date was set for approximately one month prior at a hearing which was held on June 24, 1988 in front of Judge Levin. Unfortunately, it is apparent that defense counsel made no attempt to contact Mr. Deiss prior to July 20, 1988. Moreover, defendant was smug in the belief that yet another continuance would be *353granted in this matter due to his lack of compliance with Judge Levin’s court order. In light of defense counsel’s decision not to subpoena Mr. Deiss, the Court will not now afford counsel the luxury of using this as a crutch to claim that her defense was severely hampered.
(Opinion of the Court of Common Pleas, August 26,1988, at 13.)
There being no abuse of discretion resulting in prejudicial error, I would affirm.